Case 1:19-cr-00169-BLW Document 21 Filed 05/15/19 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY

CHRISTIAN S. NAFZGER, IDAHO STATE BAR NO. 6286
ASSISTANT UNITED STATES ATTORNEY

 

 

DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV, SUITE 600 U.S. COURTS
800 EAST PARK BOULEVARD
BOISE, IDAHO 83712-7788 MAY 15 2019
TELEPHONE: (208) 334-1211 Rev 3 Tim
FACSIMILE: (208) 334-1038 _ STEPHEN We KENYON
CLERIC DISTRICT OF IDAHO
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA, |
Case No. ~ ~
Plaintiff, CR 19-0169-SBLYW
INDICTMENT
VS.
21 U.S.C §§ 841(a)(1), (b)(1)(A); and 853
ANGEL KAY BIRCHFIELD,
Defendant.
The Grand Jury charges:

COUNT ONE

Possession with Intent to Distribute Methamphetamine
21 U.S.C. § 841(a)(1) and (b)(1)(A)

On or about April 16, 2019, in the District of Idaho, the defendant, ANGEL KAY
BIRCHFIELD, did knowingly and intentionally possess with intent to distribute five hundred

grams or more of a mixture and substance containing a detectable amount of methamphetamine,

INDICTMENT - 1

 
Case 1:19-cr-00169-BLW Document 21 Filed 05/15/19 Page 2 of 3

a Schedule II controlled substance, in violation of Title 21, United States Code, Section

841(a)(1) and (b)(1)(A).

CRIMINAL FORFEITURE ALLEGATIONS

Drug Forfeiture
21 U.S.C. § 853

Upon conviction of one or more of the offenses charged in this Indictment, the defendant,
ANGEL KAY BIRCHFIELD, shall forfeit to the United States, pursuant to 21 U.S.C. § 853, any
and all property, real and personal, tangible and intangible, consisting of or derived from any
proceeds the defendant obtained directly or indirectly as a result of the foregoing drug offenses;
and any and all property, real and personal, tangible and intangible, used or intended to be used,
in any manner or part, to commit, or to facilitate the commission of, the foregoing offense. The
property to be forfeited includes, but is not limited to, the following:

1. Seized property. The approximate sums of $12,291.00 seized from the defendant
on or about April 16, 2019; and one Dan Wesson, .44 magnum pistol, bearing serial number
B024254.

2. Unrecovered Cash Proceeds and/or Facilitating Property. The defendant
obtained and controlled unrecovered proceeds of the offense of conviction, or property derived
from or traceable to such proceeds, and property the defendant used to facilitate the offense (if
facilitation is alleged), but based upon actions of the defendant, the property was transferred,
diminished, comingled, or is otherwise unavailable.

3. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,

the government will seek forfeiture of substitute assets, “or any other property of the defendant”

INDICTMENT - 2

 
Case 1:19-cr-00169-BLW Document 21 Filed 05/15/19 Page 3 of 3

up to the value of the defendant’s assets subject to forfeiture. The government will do so when
the property subj ect to forfeiture cannot be forfeited for one or more of the following reasons:
a Cannot be located upon the exercise of due diligence;
Le 7 . : b, a : Has been transferred or sold to, or deposited with, a third person;

“eo Has been placed beyond the jurisdiction of the court;

d. . Has been substantially diminished in value; or
e. Has been commingled with other property which cannot be subdivided
without difficulty.

Dated this L day of May, 2019.

A TRUE BILL

/s/ [signature on reverse]

 

Foreperson
BART M. DAVIS
United States Attorney
By:

 

 

 

 

Christian SNeSber \ \

Assistant United States Attorney

INDICTMENT - 3

 
